Citation Nr: 9933267	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-08 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder claimed as post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for peripheral 
neuropathy, including as a result of exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (RO).  The veteran, who had active 
service from April 1967 to June 1970, appealed those 
decisions to the Board.

The Board notes that although the issue of entitlement to 
service connection for a muscle disorder was developed for 
appellate review, the veteran clarified at his March 1999 
hearing before the undersigned that he was not making a 
separate claim for service connection for a muscle disorder, 
but rather considered the claimed muscle symptomatology a 
manifestation of his peripheral neuropathy.  As such, he 
requested that this issue withdrawn as a separate issue from 
further consideration.  


FINDINGS OF FACT

1.  A Board decision rendered in March 1984 denied service 
connection for a low back disorder.  

2.  The evidence associated with the claims file subsequent 
to the March 1984 Board decision does not tend to establish 
any material fact which was not already of record at the time 
of that decision and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  A Board decision rendered in May 1993 denied service 
connection for post-traumatic stress disorder (PTSD), 
originally claimed and denied by the RO as a nervous 
disorder.

4.  The evidence associated with the claims file subsequent 
to the May 1993 Board decision does not tend to establish any 
material fact which was not already of record at the time of 
that decision and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

5.  There is no medical evidence of a nexus between the 
veteran's peripheral neuropathy and service, to include 
herbicide exposure therein.


CONCLUSIONS OF LAW

1.  A March 1984 Board decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).

2.  The evidence received since the March 1984 Board decision 
is not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 20.1105, 3.156 (1999).

3.  A May 1993 Board decision which denied service connection 
for PTSD is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1100 (1999).

4.  The evidence received since the May 1993 Board decision 
is not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 20.1105, 3.156 (1999).

5.  The claim for service connection for peripheral 
neuropathy is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen Final Decisions

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303(a) (1999).  Certain chronic disease, 
including psychoses, may be presumed to have been incurred 
during active military service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

A Board decision rendered in March 1984 denied the veteran's 
claim for service connection for a low back disorder.  That 
decision was based on findings that a chronic low back 
disability was not objectively demonstrated in service or for 
many years after service, and the veteran's spina bifida, 
reported many years after service, was a developmental defect 
not related to service.  

A Board decision rendered in May 1993 denied the veteran's 
claim for service connection for PTSD, originally claimed as 
a nervous disorder.  That decision was based on findings that 
a chronic psychiatric disability was not objectively 
demonstrated in service or for many years after service, and 
any current psychiatric disorder was not related to service.  
The Board notes, parenthetically, that the October 1988 
rating decision that gave rise to the Board's May 1993 
decision, generally denied service connection for a nervous 
disorder to include PTSD although the veteran only 
subsequently appealed the determination to deny service 
connection for PTSD specifically.  The Board notes that he 
appears to again be disagreeing specifically with the RO 
denial of service connection for PTSD although the RO has 
characterized the issue as "a psychiatric condition."

The above decisions are final and are not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100 (all Board decisions are final on the date 
stamped on the face of the decision, unless the Chairman 
orders reconsideration, or one of the other exceptions to 
finality apply.)  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The relevant evidence at the time of the Board's March 1984 
decision consisted of service medical records and post-
service VA records.  These demonstrated that the veteran was 
treated several times in service for back pain following an 
automobile accident in early 1969.  The veteran's separation 
examination was negative for findings relevant to a back 
disability.  VA records dated in 1982 indicated pain 
associated with a history of accidents, spondylosis and spina 
bifida.  The evidence that must be considered in determining 
whether the claim may be reopened based on new and material 
evidence is that added to the record since the March 1984 
Board decision.

Since that decision, the veteran has submitted post-service 
medical records showing treatment at the VA orthopedic clinic 
for back pain in September and October 1983.  Also submitted 
was a written statement from the veteran's general 
practitioner, Barbara Heere, M.D., dated in April 1997.  Dr. 
Heere indicated that the veteran had a history of PTSD dating 
from his time in service.  She also noted that he had had 
problems with depression and chronic pain in his neck and 
back.  She reported that his lumbar condition included 
spondylolisthesis at L5-S1 and chronic disc disease from C3 
through C7.  She noted his assertion that he could not work a 
full day but also observed that his conditions did not 
preclude hunting and fishing.  She observed that he used 
Vicodin as needed for pain brought on by over-exertion and 
that his depression was being treated with medication.  

The veteran was afforded a VA examination for peripheral 
nerves in March 1997.  He complained of multiple aches and 
pains, numbness and weakness in the extremities.  Examination 
revealed normal walking and straight leg raising from 75 to 
90 degrees, no pathological reflexes, objective sensory 
findings or dysmetria in arms and legs.  The impression was 
multiple complaints of aching pain and complaining of 
numbness of the extremities.  An EMG performed later that 
month revealed moderately severe predominantly sensory 
peripheral neuropathy.  The Board finds these pieces of 
evidence to be new, as they were not associated with the 
claims file at the time of the March 1984 Board decision.  
However, none of these reports includes medical data or a 
medical opinion indicating that the veteran's back problems 
began either in service or within the one-year presumptive 
period.  Therefore, none of these reports are probative of 
the central issue of whether this condition is related to 
service.  See 38 C.F.R. § 3.156.

Similarly, the relevant evidence at the time of the Board's 
May 1993 decision consisted of service medical records and 
post-service VA records.  These demonstrated that the veteran 
did serve in Vietnam during the war and that although he did 
not experience combat he was present in a nightclub which was 
attacked with grenades.  He was evaluated several times in 
service for enuresis and it was noted that he had a history 
of bedwetting since childhood.  Immature personality was 
noted.  He was ultimately found unsuitable for service.  
Post-service records showed psychiatric symptoms dating from 
1982.  His psychiatric problems were described as depression, 
alcohol dependence, personality disorder and rule out PTSD.  
There was one impression of PTSD rendered in 1987 by a social 
worker.  However, a Board of psychiatrists ultimately 
concluded in 1992 that the veteran suffered from dysthymic 
disorder, polysubstance abuse and personality disorder, not 
PTSD.  His diagnoses were not noted to be related to service.  
The evidence that must be considered in determining whether 
the claim may be reopened based on new and material evidence 
is that added to the record since the May 1993 Board 
decision.

The evidence added since May 1993 includes the aforementioned 
VA examination and the report from Dr. Heere.  These pieces 
of evidence are new, as they were not associated with the 
claims file at the time of the May 1993 Board decision.  
However, they do not constitute medical data or a medical 
opinion indicating that the veteran's PTSD or any current 
psychiatric disorder began either in service or within the 
one-year presumptive period.  The Board notes that Dr. 
Heere's statement regarding PTSD since service is a reported 
history.  Such a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Further, Dr. Heere 
makes no suggestion that any current depression or other 
psychiatric problem is in any way related to service.  The VA 
examination report does not suggest any relationship between 
any psychiatric condition and service.  Therefore, none of 
these reports are probative of the central issue of whether 
this condition is related to service.  See 38 C.F.R. § 3.156.

The Board has also considered the veteran's own lay 
statements, including testimony before the undersigned member 
of the Board during a hearing in March 1999.  The veteran 
essentially argued that he did suffer from back problems in 
service and psychiatric problems since service.  The Board 
finds, however, that these statements cannot be deemed 
material as defined under 38 C.F.R. § 3.156.  As discussed 
above, evidence is probative when it tends to prove, or 
actually proves, an issue.  See Routen, 10 Vet. App. at 186, 
citing Black's Law Dictionary 1203 (6th ed. 1990).  To be 
material, the evidence also should be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  These lay statements 
fail to meet both of these tests.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Here, 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of either his back or 
psychiatric problems.  Hence, these statements, unsupported 
by medical evidence, are neither probative to the central 
issue in this case, nor are they so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  

As a whole, the evidence received since the March 1984 and 
the May 1993 Board decisions, when viewed either alone or in 
light of all of the evidence of record, does not tend to show 
that the veteran's current back condition, PTSD or other 
psychiatric condition began either in service or during any 
applicable one-year presumptive period after service.  
Therefore, it follows that new and material evidence has not 
been submitted subsequent to these Board decisions to reopen 
the claims for service connection for a back disability or a 
psychiatric disability to include PTSD.  Because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claims, 
the benefit-of-the-doubt doctrine may not be applied in this 
case.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As the foregoing explains the need for competent evidence 
demonstrating that the veteran's current back or psychiatric 
condition had its onset in service or during the one-year 
presumptive period as appropriate, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claims for service 
connection for these disabilities.  See Graves v. Brown, 8 
Vet. App. 522, 524 (1996). 

II.  Service Connection Claim

A.  Peripheral Neuropathy

The veteran claims that he currently suffers from peripheral 
neuropathy as a result of having been exposed to Agent Orange 
while serving in Vietnam.  He also urges that he suffers from 
symptomatology associated with his muscles which he 
attributes to his peripheral neuropathy related to his 
service.  Therefore, service connection for this claimed 
disability has been sought.

As noted earlier in this decision, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, certain chronic diseases, 
such as peripheral neuropathy, may be presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of separation from active duty.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

In addition to these regulations, under the provisions of 38 
C.F.R. § 3.309(e), if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
diseases set forth in 38 C.F.R. § 3.309(e) shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  Further, according to 38 C.F.R. 
§ 3.307(a)(6)(iii), a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  Id.  For 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e)(Note 2).  Further, the Court has 
issued a precedential decision which clarified that the 
presumption of inservice herbicide exposure applies only in 
cases where a veteran both served in the Republic of Vietnam 
during the designated time period and subsequently developed 
one of the diseases listed in 38 C.F.R. § 3.309(e), as 
described above.  McCartt v. West, 12 Vet. App. 164, 168 
(1999).  If a veteran is unable to take advantage of the 
presumptive provisions of this regulation, the veteran must 
provide evidence that he or she: (1) was exposed to Agent 
Orange in service; and (2) that the claimed disability was 
related to such exposure.

If the rebuttable presumptions of 38 C.F.R. § 3.307 are also 
not satisfied, then the veteran's claim on this basis shall 
fail.  The Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); 38 U.S.C.A. §§ 1113(b), 1116 (West 1991 & 
Supp. 1999). 

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Generally, the veteran must satisfy three elements for a 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

As discussed previously in this decision, the record consists 
of the veteran's written statements and testimony, service 
medical records, a report of VA examination dated in March 
1997, and a written statement from Barbara A. Heere, M.D., 
the veteran's general practitioner.  The veteran has 
maintained that he was exposed to Agent Orange while in 
Vietnam in service and that he developed longstanding 
neurological problems as a result.  Specifically, he has 
theorized that he has experienced tingling in his upper 
extremities, and that this feeling is a manifestation of a 
resulting peripheral neuropathy.  Service medical records are 
negative for complaints, diagnosis or findings of either 
peripheral neuropathy or a muscle disorder.  

The report of VA examination reveals complaints of tingling 
and muscle weakness, without clinical confirmation.  However, 
the EMG report did disclose moderately severe predominantly 
sensory peripheral neuropathy.  

Thus, while the record indeed reflects that the veteran 
currently has a diagnosis of peripheral neuropathy, it does 
not show that he has ever suffered from acute or subacute 
peripheral neuropathy, and therefore he does not suffer from 
one of the diseases listed at 38 C.F.R. § 3.309(e).  Further, 
no competent medical evidence shows that his peripheral 
neuropathy is related to exposure to Agent Orange or that any 
peripheral neuropathy became manifest to a compensable degree 
within the one-year presumptive period after service.  

The Board notes that the nexus requirement may not be 
satisfied by reliance on the regulatory presumption 
pertaining to herbicide exposure since the veteran's 
condition is not listed among those diseases which the 
Secretary, under the authority granted by the Agent Orange 
Act of 1991, has determined are associated with exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R. §§ 3.307(d), 
3.309(e).  Hence, service connection can only be established 
with proof of actual direct causation.  See Combee, supra.

The veteran has failed to present medical evidence which 
links his peripheral neuropathy to his period of military 
service.  The veteran's service medical records are negative 
for any complaint, treatment or finding pertaining to any 
neurological problems.  The veteran has asserted that his 
general practitioner has knowledge of his medical conditions, 
but in her written statement, Dr. Heere did not refer to any 
treatment for peripheral neuropathy, nor did she indicate 
that there were complaints or findings referable to such a 
disorder.  Rather, Dr. Heere indicated that the veteran had a 
history of PTSD dating to service, and that he has had 
depression and chronic back and neck pain.  She also noted 
that, despite his complaints, he was able to perform hunting 
and fishing.  

Although VA examination and EMG studies dated in March 1997 
reveal a diagnosis of moderately severe predominantly sensory 
peripheral neuropathy there is no medical evidence 
demonstrating continuity of symptomatology after service.  
The first record of post-service diagnosis for this condition 
was not until the EMG report in 1997, over twenty years 
following the veteran's separation from service.  Notably, a 
neurological consultation obtained during the veteran's VA 
hospitalization between September 1988 and December 1988, 
revealed no pertinent abnormalities and it was reported that 
EMG and nerve conduction studies did not reveal radiculopathy 
or peripheral neuropathy.  Further, the 1997 report does not 
contain a medical opinion indicating that the veteran's 
peripheral neuropathy is related to service, to include 
exposure to Agent Orange therein. 

The only evidence of a relationship between the veteran's 
peripheral neuropathy and his period of service are the 
veteran's own lay statements, including testimony presented 
at his Board hearing in March 1999.  As noted, however, where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  In 
this case, there is simply no evidence that the veteran has 
the requisite medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of 
peripheral neuropathy.  Therefore, his lay statements cannot 
serve as a sufficient predicate upon which to find the claim 
for service connection for peripheral neuropathy to be well 
grounded.  See Heuer, 7 Vet. App. at 384 (citing Grottveit, 5 
Vet. App. at 93).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
peripheral neuropathy, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  


B. Conclusion

Since the veteran's claim for service connection for 
peripheral neuropathy is not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support this claim.  See Epps, 126 F.3d at 1469 ("[T]here 
is nothing in the text of § 5107 to suggest that [VA] has a 
duty to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

The Board also is unaware of any information in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board also views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the current claim has been denied.  Id.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a low back disorder, the 
appeal is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for a psychiatric disorder, to 
include PTSD, the appeal is denied.

In the absence of evidence of a well-grounded claim, service 
connection for peripheral neuropathy is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

